EXHIBIT 10.2
 
EXECUTION COPY
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”), made as of the 23rd day of May, 2013, effective on
the Effective Date (as defined herein), between Sputnik Enterprises, Inc., a
Nevada corporation (the “Company”), having its principal place of business at
Orlando, Florida, and Anthony G. Gebbia (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive has agreed to serve as the Chief Operating Officer of the
Company and;
 
WHEREAS, the Company desires to secure the services of Executive, upon the terms
and subject to the conditions set forth in this Agreement;
 
WHEREAS, Executive possesses knowledge and skills that will contribute to the
continued success of the Company’s business, and,
 
WHEREAS, the Company believes that Executive’s knowledge and skills will prove
to be crucial in executing the business plan of the Company;
 
WHEREAS, the Company is prepared to commit to the terms and conditions of
employment as forth herein currently applicable to Executive; and
 
WHEREAS, the recitals set forth above are hereby incorporated into and made a
part of this Agreement.
 
NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:
 
ARTICLE I
EMPLOYMENT
 
1.01. Position and Duties.  Executive is hereby employed as the COO of the
Company, and will use his/her energies and abilities in the performance of
his/her duties, related to and consistent with his position, as may be assigned
to him/her from time to time by the CEO of the Company. Executive shall perform
such services and render reports as directed by the CEO.
 
1.02. Location.  Executive’s place of work shall be in Orlando, Florida subject
to Executive traveling outside of such location from time to time as business
needs may require.
 
1.03. Term.
 
1.03.1.  The executive’s term as COO shall be effective as of May 23, 2013 (the
“Effective Date”), and shall continue until either Executive or the Company
provides at least 15 days advance written notice of termination of this
employment agreement.
 
 
1

--------------------------------------------------------------------------------

 


1.04. Compensation.
 
1.04.1. Base Fee. Executive compensation hereunder shall be cash compensation in
the form of contract fees of $10,000 per month payable on the 1st and 15th of
each month.
 
1.04.2. Signing Bonus. Executive shall receive 200 shares of convertible
preferred shares of Sputnik Enterprises, Inc. (SPNI OTCBB) for a signing bonus
and for past service as CEO of the Company.  The shares are earned upon
execution of this agreement.
 
1.04.3. Future Bonus. Executive shall be entitled to any future merit bonuses as
adopted and approved by the Board of Directors of the Company in their sole
discretion
 
1.05. Benefits and Expenses.
 
1.05.1. Benefits. Company shall not provide and Executive shall not receive any
benefits during the term of this agreement.
 
1.05.2. Business Expenses.  The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive in the performance of
Executive’s duties hereunder, upon presentation of expense statements or
vouchers and such other information as the Company may require in accordance
with the generally applicable and reasonable policies and procedures of the
Company.  Approved expenses will be paid within 30 days of submission. All
expenses require pre approval by the company.
 
ARTICLE II
TERMINATION
 
2.01. Incapacity.  If during the term of Executive’s employment, Executive is
prevented from effectively performing the essential functions of his job, with
reasonable accommodation (if such reasonable accommodation can be provided by
Company), for a period of 180 days within any twelve month period by reason of
illness or Disability, the Company, by written notice to Executive, may
terminate Executive’s employment.  Upon delivery to Executive of such notice,
together with payment of any salary, bonus and commissions accrued under
Sections 1.04.1 and 1.04.2 and any other amounts as may be due and/or accrued
(which amounts shall be pro-rated up to the date of termination) under Sections
1.04 and 1.05 up to the date of termination, Executive’s employment and all
obligations of the Company will terminate and this Agreement shall end.  For
purposes of this Agreement, “Disability” is defined as the Executive being
eligible for disability insurance benefits under the Company’s long term
disability insurance policy, or in the absence of such disability insurance
coverage, Disability shall be defined as provided under applicable disability
discrimination law.
 
2.02. Retirement.  This Agreement shall end, without notice to terminate being
required, upon Executive’s voluntary election to retire at any time after
Executive reaches age 65.  Upon retirement, Executive’s employment shall
terminate and Executive shall be entitled to payment of any salary accrued under
Section 1.04.1, any awarded but unpaid bonuses applicable to any prior period,
together with any other amounts as may be due and/or accrued (which amounts
shall be pro-rated up to the date of termination) under Sections 1.04 and 1.05
up to the date of termination, following which all obligations of the Company
will terminate.
 
2.03. Death.  If Executive dies during the term of his employment, Executive’s
employment will terminate, the Agreement shall end, and all Company’s
obligations, other than any obligations with respect to the payment of accrued
but unpaid fees under Section 1.04.1, and any awarded but unpaid bonuses
applicable to any prior period, together with any other amounts as may be due
and/or accrued (which amounts shall be pro-rated up to the date of termination)
under Sections 1.04 and 1.05 up to the date of death, will cease.
 
 
2

--------------------------------------------------------------------------------

 
 
2.04. Termination For Cause.  If the Company terminates Executive for Cause,
this Agreement and all obligations of the Company shall terminate effective upon
notice of termination for Cause, other than any obligations with respect to the
payment of accrued but unpaid fees and bonus under Sections 1.04.1 and 1.04.2,
together with any other amounts as may be due and/or accrued under Section 1.05
up to the date of termination.  For purposes of this Agreement, “Cause” shall
mean:
 
(i) Executive’s failure to perform duties (other than as a result of incapacity
as described in Section 2.01) in any material respect that remains uncured for
10 days after written notice thereof is given to Executive;
 
(ii) Executive’s willful misconduct or gross negligence;
 
(iii) Executive’s willful failure to conduct the business of the Company in
accordance with the lawful directives of the Board, which failure causes
material harm to the Company or would be likely to cause material harm to the
Company;
 
(iv) any material breach by Executive of any of the covenants, terms or
conditions of this Agreement that remains uncured for 10 days after written
notice thereof is given to Executive;
 
(v) Executive’s engagement in conduct during the term of this agreement, which
is dishonest or disloyal, which has injured or would injure the business or
reputation of the Company or otherwise adversely affects its interests in any
material respect; or
 
(vi) Executive’s engagement in fraud or embezzlement or Executive’s conviction
or plea of nolo contendre to a felony.  This provision shall not apply to any
conviction or plea of nolo contendre to any traffic (driving) offenses.
 
2.04.1. Any notice given by the Company under this Section 2.04 shall
specifically state the manner in which the Executive has not performed his
duties, or has breached any of the covenants, terms or conditions of this
Agreement, that the notice is given under this Section 2.04, and that failure to
correct such breach will result in termination of employment under this
Agreement.  For the purpose of the above definition of Cause, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company.  Failure of the
Company or the Executive to achieve or satisfy any target, milestone or other
performance goal or hurdle shall not be deemed a failure by the Executive to
perform his duties or to comply with any of the directives of the Board of
Directors.
 
2.04.2.  Notwithstanding the foregoing, termination by the Company for Cause
shall not be effective until and unless (i) notice of intention to terminate for
Cause has been given by the Company within 60 days after the Company learns of
the act, failure or event constituting “Cause” under this Section 2.04 (which is
not cured by the Executive within any time period permitted for such cure
above), and (ii) the Board of Directors has voted (at a meeting of the Board
duly called and held as to which termination of Executive is an agenda item) to
terminate Executive for Cause, and (iii) if Executive has commenced arbitration
in the manner prescribed in this Agreement within 15 days after receipt of such
notice of termination, disputing the Company’s right under this Agreement to
terminate for Cause, the Arbitrator shall thereafter have determined that the
Executive was terminated for Cause.  If the Arbitrator declines to rule that the
Executive was terminated for Cause, the Executive shall be treated as having
been terminated without cause and the Executive shall be entitled to receive the
Severance Benefits pursuant to Section 3.
 
 
3

--------------------------------------------------------------------------------

 
 
2.05. Termination Without Cause.  Executive’s employment is at-will, and this
Agreement may be terminated at any time by the Company without Cause and without
reason, upon 15 days’ notice to Executive.  If the Company terminates Executive
without Cause hereunder, the Company shall pay to Executive accrued but unpaid
fees under Section 1.04.1, together with any other amounts as may be due and/or
accrued under Sections 1.04 and 1.05 up to the date of termination (which
amounts shall be pro-rated up to the date of termination), and any awarded but
unpaid bonuses applicable to any prior period.  The Company’s provision of
written notice not to extend either the Initial Term or any Extension Term of
this Agreement pursuant to Section 1.03 shall be deemed to be a termination of
the Executive by the Company without Cause hereunder.
 
2.06. Executive Termination for Good Reason.  If Executive terminates his
employment for Good Reason, this Agreement and all obligations of the Company
shall terminate effective upon Executive’s provision of notice of termination,
and Executive shall receive the same compensation as would be provided or
payable to him in connection with a termination without Cause under Section 2.05
hereof.  For purposes of this Agreement “Good Reason” shall mean:
 
(i)  
change in control of the company;

 
(ii)  
an assignment to Executive of any duties or responsibilities inconsistent with,
or a significant reduction or change by the Company (or its successor) in the
nature or scope of the authority of, such duties or responsibilities assigned to
or held by Executive hereunder or as of the Effective Date;

 
(iii)  
any removal of Executive from the position of  COO with the Company (or its
successor);

 
(iv)  
a reduction by the Company (or its successor) and its subsidiaries in
Executive’s base salary under this Agreement or as it may be increased at any
time thereafter;

 
(v)  
non-payment of Executive’s base salary for a period of more than 30 days
(Executive is not required to notify company to cure non-payment of salary);

 
(vi)  
a transfer or relocation of the site of employment of Executive, without his
express written consent, to a location more than 50 miles from the location of
his principal place of business as set forth in this Agreement; or

 
(vii)  
any failure of the Company to comply with and satisfy its material obligations
under this Agreement (other than those specified in clauses (i) through (iv)
above, as to which no notice and opportunity to cure shall be provided) that
remains uncured for 30 days after written notice thereof is given to the
Company.

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
 
4.01. Duties.  Executive agrees that, in addition to all other obligations
commensurate with his employment with the Company, he shall comply with each of
the Company’s corporate governance and ethics guidelines, conflict of interests
policies and code of conduct applicable to all Company employees or senior
Executives as adopted by the Board from time-to-time.  Executive first shall
obtain the consent of the Board in writing before engaging in any other business
or commercial activities, duties or pursuits; provided however that nothing
shall preclude Executive from (i) engaging in charitable activities and
community affairs, (ii) acting as a member, director or officer of any industry
trade association or group, (iii) serving as a trustee, director or advisor to
any family companies or trusts, (iv) managing his personal investments and
affairs, and (v) acting as a director of any other companies, provided that in
the case of clause (v), such service is not to any company which competes with
the Company, and further provided that such activities under clause (v) do not,
in the reasonable judgment of the Board, materially interfere with the proper
performance of his duties and responsibilities hereunder.
 
4.02. Executive Nonsolicitation.  Should Executive’s employment with the Company
be terminated with Cause or by Executive’s voluntary resignation without Good
Reason, for a period of twelve (12) months following such termination, Executive
shall not solicit or induce, or attempt to solicit or induce, any employee of
the Company or its affiliates, other than any administrative assistant, to
terminate such employment for any reason whatsoever or hire any employee of the
Company or its affiliates, other than any administrative assistant.
 
4.03. Non-Disclosure.  Executive shall not, during or after his employment with
the Company, (i) disclose, in whole or in part, any Company Confidential
Information, as hereinafter defined, to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever unless
authorized in writing to do so by the Company or required by law, order of any
court or court process, or (ii) use any Company Confidential Information for
Executive’s own purpose or for the benefit of any person, firm, corporation,
association or other entity other than the Company; except in the proper
performance of Executive’s duties as instructed by the Company.  Company
Confidential Information shall not include (i) information in the public domain
or generally known in the industry (unless Executive is responsible, directly or
indirectly, for such Company Confidential Information entering the public domain
or becoming known in the industry without the Company’s consent), (ii)
information and know-how derived or known by Executive from experience in the
industry generally and not specific to Company, and (iii) information disclosed
by the Company to third parties without any duty or obligation of
confidentiality or non-disclosure. .
 
4.03.1. Confidential Information.  For purposes of this Agreement, Company
Confidential Information shall mean the knowledge and information acquired by
Executive concerning the Company’s confidential and proprietary information
regarding its business plans, programs, client prospects, client lists, supplier
and vendor information, client contacts, client information and data, marketing
plans, data processing systems and information contained therein, products,
proposals to clients and potential clients, account reports, plans, studies,
price lists, financial statements and records, files and other trade secrets,
know-how, or other private, confidential or proprietary information of or about
the Company which is not already available to the public or known generally in
the industry.
 
4.04.  Acknowledgment.  Executive acknowledges and agrees that the terms of this
Article IV:  (i) are reasonable in light of all of the circumstances; (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
subsidiaries; (iii) impose no undue hardship on Executive; and (iv) are not
injurious to the public.  Executive further acknowledges and agrees that
Executive’s breach of the provisions of this Article IV will cause the Company
irreparable harm, which cannot be adequately compensated by money
damages.  Executive consents and agrees that if Executive commits any such
breach or threatens to comment any breach, the Company shall (at its election
and notwithstanding Section 5.010 hereof) be entitled to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage, in
addition to, and not in lieu of, such other remedies as may be available to the
Company for such breach, including the recovery of money damages.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
GENERAL PROVISIONS
 
5.01. Authorization to Modify Restrictions.  The provisions of this Agreement
will be enforceable to the fullest extent permissible under applicable law, and
the unenforceability (or modification to conform to law) of any provision will
not render unenforceable, or impair, the remainder of this Agreement.  If any
provision will be found invalid or unenforceable, in whole or in part, this
Agreement will be considered amended to delete or modify, as necessary, the
offending provision or provisions and to alter its bounds to render it valid and
enforceable.
 
5.02. No Waiver.  The failure of either the Company or Executive to insist upon
the performance of any term in this Agreement, or the waiver of any breach of
any such term, shall not waive any such term or any other term of this
Agreement.  Instead, this Agreement shall remain in full force and effect as if
no such forbearance or waiver had occurred.
 
5.03. Entire Agreement.  This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior
agreement between Executive and the Company (or any of its predecessors or
affiliates).  This Agreement may be amended only by a writing signed by each of
the parties.  This Agreement may be assigned by the Company to any
successor.  This Agreement may not be assigned by Executive.
 
5.04. Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Florida.
 
5.05. Consent to Jurisdiction.  Executive and Company hereby irrevocably submits
to the personal jurisdiction of the federal and state courts in the State of
Florida with jurisdiction in any action or proceeding seeking to enforce or
interpret this Agreement.
 
5.06. Service of Process.  Executive irrevocably consents to the service of any
summons and complaint and any other process which may be served in any action or
proceeding arising out of or related to this Agreement brought in the federal or
state courts of Florida with jurisdiction by the mailing by certified or
registered mail of copies of such process to Executive at his address as set
forth on the signature page of this Agreement.
 
5.07. Venue.  Executive irrevocably waives any objection which he now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in the federal or state courts of
Florida and any objection on the ground that any such action or proceeding in
such courts has been brought in an inconvenient forum.
 
5.08. Agreement Binding.  The obligations of the parties under this Agreement
will be binding on their respective heirs, executors, legal representatives,
successors and assigns.  In the event of any change of control or acquisition of
the Company by any other company or entity, such company or entity shall be
deemed a successor or assign of the Company under the terms of this Agreement,
and shall be required to assume or guaranty the obligations of the Company under
this Agreement.  Such assumption or guaranty shall not affect or diminish the
liability or obligations of the Company to Executive under this Agreement.
 
5.09. Counterparts, Section Headings.  This Agreement may be executed in any
number of counterparts.  Each will be considered an original, but all will
constitute one and the same instrument.  The section headings of this Agreement
are for convenience of reference only and will not affect the construction or
interpretation of any of its provisions.
 
5.010. Arbitration.  In the event that any disagreement or dispute whatsoever
shall arise between the parties concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration.  Any such arbitration proceeding
shall take place in Orlando, Florida before a single arbitrator (rather than a
panel of arbitrators). Nothing herein shall prevent the Company from seeking
injunctive relief as provided for in Article 4 of this Agreement. Judgment upon
the final award rendered by such arbitrator, after giving effect to the JAMS
internal appeal process, may be entered in any court having jurisdiction
thereof.  If JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions.
 
 
6

--------------------------------------------------------------------------------

 
 
5.011. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Anthony Gebbia
11803 Chateaubriand Avenue
Orlando, Florida 32836
 
If to the Company:
 
Sputnik Enterprises, Inc.
37 North Orange Avenue
Suite 500
Orlando, Florida 32801
 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
5.012. Employee Manuals and Handbooks.  Executive acknowledges that from time to
time the Company or its affiliates may establish, maintain and distribute
employee manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures.  Such manuals, handbooks and statements are
intended only for general guidance.  No policies, procedures or statements of
any nature by or on behalf of the Company (whether written or oral, and whether
or not contained in any employee manual or handbook, as the same may exist from
time to time, or personnel policy manual), and no acts or practices of any
nature, shall be construed to modify this Agreement or to create express or
implied obligations of any nature to the Executive or to impose any such
obligations on the Executive in conflict with or in any manner inconsistent with
the provisions of this Agreement.
 
5.013. Insurance and Indemnity.  The Company shall, to the fullest extent
permitted by law, indemnify the Executive.  The Company shall also provide the
Executive with coverage as a named insured under a directors and officers
liability insurance policy to be maintained for the Company’s directors and
officers, as and when available.  The Company shall continue to maintain
directors and officers liability insurance for the benefit of Executive during
the term of this Agreement and for at least three (3) years following the
termination of Executive’s employment with the Company, provided that such
insurance is available on commercially reasonable terms.  This obligation to
provide insurance and indemnify the Executive shall survive expiration or
termination of this Agreement with respect to proceedings or threatened
proceedings based on acts or omissions of the Executive occurring during the
Executive’s employment with the Company or with any affiliated company.  Such
obligations shall be binding upon the Company’s successors and assigns and shall
inure to the benefit of the Executive’s heirs and personal representatives.
 
EXECUTIVE AND COMPANY SIGNATORY ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND
THE FOREGOING PROVISIONS AND THAT SUCH PROVISIONS ARE REASONABLE AND
ENFORCEABLE.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed this
23rd day of May, 2013.
 

 EXECUTIVE   Sputnik Enterprises, Inc.             By:   /s/ Anthony Gebbia  
By:
/s/ R. Thomas Kidd         i     Anthony Gebbia     R. Thomas Kidd         CEO
and sole director  

 
 
 
8

--------------------------------------------------------------------------------

 